DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffry H. Nelson [30481] on 6/7/2022.

CANCEL Claims 18
Claim 19, after “The aircraft according to claim”, DELETE “18”, INSERT --12--
Claim 19, after “the optical guide element spans”, DELETE “a”, INSERT --the--

Allowable Subject Matter
Claims 1, 3-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a lighting system for an aircraft, and “a light source within the aircraft; a refractive optical element mounted to or embedded in an exterior surface of the aircraft, wherein the refractive optical element is configured to receive light from the light source and direct the light into separate light beams, wherein each of the separate light beams is directed by the refractive optical element towards an exterior surface of the aircraft or towards ground, and an optical guide element within the aircraft and configured to guide light from the light source to the refractive optical element, wherein the optical guide element is in a gap within the aircraft and between the light source and the refractive optical element and the gap is at least one foot.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Hessling-Von Heimendhal (US 20160334263 A1, hereafter Heimendhal) discloses a lighting system for an aircraft comprising a light source and a refractive optical element (86, Fig. 3) configured to receive light and direct the light into separate light beams (seen in Fig. 3, ¶ [0054]).
However, Heimendhal does not disclose that the light source is separated from the lens by at least a foot, and the lens is on the surface of the aircraft and the light source is within the aircraft.
Applicant’s argument presented in the Remarks filed 5/25/2022 was found to be persuasive, as there is the stated advantage of allowing the light source to reach the electrical power source and mountings of the aircraft.
Claims 3-11 are allowed due to their dependence on claim 1.
Claim 12 is allowed for similar reasons as claim 1.
Claim 13-17, and 19 are allowed due to their dependence on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875